Citation Nr: 0921157	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic lumbosacral 
strain.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
malaria.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
headaches.

5.  Entitlement to service connection for schizophrenia.

6.  Entitlement to a compensable rating for scar of the right 
middle finger. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to April 
1954. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and August 2006 rating 
decisions by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD, a chronic 
lumbosacral strain, and schizophrenia.  Entitlement to an 
increased rating for a right middle finger scar was also 
denied.  The February 2006 decision declined the veteran's 
application to reopen claims of service connection for 
malaria and headaches.  Timely appeals were noted from those 
decisions.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on February 13, 2009.  A copy of the 
hearing transcript has been associated with the file.

Please note these appeals have been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issues of service connection for chronic lumbosacral 
strain, as well as the merits of the claim for service 
connection for malaria, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consideration of whether new and material evidence has been 
submitted sufficient to reopen a claim of service connection 
for headaches is deferred, pending completion of the 
development sought in the remand that follows.


FINDINGS OF FACT

1.  Prior to his hearing, the veteran indicated that he 
wished to withdraw the appeal of his denial for service 
connection for schizophrenia.  

2.  Prior to his hearing, the veteran indicated that he 
wished to withdraw the appeal of his denial for a compensable 
rating for a right middle finger scar.  

3.  Resolving all doubt in the veteran's favor, PTSD was 
incurred in service.

4.  A February 1971 rating decision denied service connection 
for malaria on the basis that there was no evidence of 
malaria in the record; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

5.  Presuming its credibility, evidence received since 
February 1971 raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of entitlement to 
service connection for schizophrenia have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of entitlement to a 
compensable rating for a right middle finger scar have been 
met.  38 U.S.C.A.    § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

4.  The February 1971 rating decision denying service 
connection for malaria is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

5.  Evidence received since the February 1971 rating decision 
is new and material, and the veteran's claim of service 
connection for malaria is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2005 and July 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  The notice requirements for new and material 
evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006) were met by both letters.  In March 2009, the 
veteran was notified of the way initial disability ratings 
and effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
With regard to the merits of the claim for service connection 
for malaria, requests for additional records and a VA 
examination are the subject of the remand that follows.  In 
the case of the veteran's claim for service connection for 
PTSD, the Board is granting in full the benefit sought on 
appeal.  Thus, any error that was committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  The Board is satisfied 
that the duties to notify and assist have been met.

Withdrawal of Claims to Entitlement for Service Connection 
for Schizophrenia and for a Compensable Rating for a Right 
Middle Finger Scar.

An appeal consists of a timely filed notice of disagreement, 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A.               § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that the veteran perfected an appeal of 
an August 2006 rating decision that denied entitlement to 
service connection for schizophrenia and a compensable rating 
for a scar of the right middle finger.  The veteran indicated 
on the record at his February 2009 hearing that he wished to 
withdraw his appeal with respect to these claims.  The Board 
finds that this statement qualifies as a valid withdrawal of 
the issues.  See 38 C.F.R. § 20.204.  Accordingly, these 
claims will be dismissed.

Service Connection for PTSD

The veteran has been diagnosed with PTSD, which he has 
attributed to his combat experience in Korea.  Eligibility 
for a PTSD service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2006).  Section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).

The veteran's DD-214 reflects that he served in Korea and 
received the Combat Infantryman Badge.  He has related his 
PTSD to events he experienced in combat, such as engaging the 
enemy in firefights and witnessing the death of friends.  As 
the veteran is a combat veteran, the Board finds that his 
combat-related stressors are corroborated.  See 38 U.S.C.A. § 
1154(b).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

In August 2005, the veteran received a psychiatric evaluation 
from Dr. R.C., who indicated that the veteran suffers from 
PTSD in accordance with DSM-IV criteria.  According to Dr. 
C.'s report, the veteran was exposed to traumatic events 
during his combat service in Korea, including engaging in 
combat with the enemy.  He re-experienced the event in the 
form of nightmares.  He avoided stimuli associated with the 
trauma, as evidenced by his reported fear of large crowds, 
airplanes, and news coverage of the conflict in Iraq.  He had 
an increased startle response and irritability.  His symptoms 
had lasted more than 1 month, and Dr. C. found that the 
veteran had "severe" difficulties in social and 
occupational functioning.  

The veteran received a VA examination in October 2005.  The 
examiner indicated that the claims folder had been reviewed.  
After conducting an examination of the veteran, the examiner 
found that the veteran's symptoms did not meet DSM-IV 
criteria because no stressor had been identified.  It is 
unclear from the examination report whether or not the 
veteran discussed his stressors with the examiner; however, a 
review of the claims folder shows that in September 2005, the 
veteran identified in writing a specific combat-related 
incident on Pork Chop Hill as a stressor.  There is no 
evidence that the VA examiner took that statement or other 
written statements into account when finding that no stressor 
could be identified.  The VA examiner also did not reconcile 
his opinion with Dr. C.'s August 2005 positive etiology 
opinion.

Clinical notes from the VA Medical Center in San Juan, Puerto 
Rico, from 2006 until 2009 show that the veteran has received 
intermittent mental health treatment there, and that he has 
received diagnoses of both PTSD and schizophrenia. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the August 2005 is persuasive evidence 
that the veteran has a diagnosis of PTSD as required by 
38 C.F.R. § 4.125(a), and that his PTSD is linked to a 
corroborated in-service stressor.  Although the August 2005 
private physician did not have the opportunity to review the 
claims file, he did conduct a personal examination of the 
veteran and his findings and conclusions are consistent with 
the facts as found in the record.  

In contrast, the October 2005 VA examination is not 
reasonably based on the facts as contained in the record.  
Although the VA examiner indicated that the claims folder had 
been reviewed, there is no discussion of the veteran's 
written stressors of combat, seeing friends killed, and being 
involved in a firefight on Pork Chop Hill, all of which are 
corroborated by virtue of his status as a combat veteran.  
See 38 U.S.C.A. § 1154(b).  These statements were contained 
within the claims folder but were not addressed by the VA 
examiner, nor did he reconcile his opinion with the August 
2005 private etiology opinion submitted by Dr. C.  As the VA 
examination report is not reasonably based on the facts as 
contained within the record, the Board finds that it is of 
lesser probative value in rendering a decision here.

On review of the evidence, including the findings of the 
August 2005 private physician and the October 2005 VA 
examiner, the Board finds that the evidence is at least in 
equipoise on the matter of service connection for PTSD.   As 
the Board is required to resolve all reasonable doubt in 
favor of the veteran, see 38 U.S.C.A.        § 5107; 38 
C.F.R. § 3.102, service connection for PTSD is granted.

New and Material Evidence

Service connection for malaria was initially denied by rating 
decision dated February 1971, on the grounds that there was 
no evidence of malaria contained within the record.  The 
rating decision was not appealed and is final.  See 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

The present application to reopen the claim of service 
connection for malaria was filed in August 2005.  Newly 
submitted evidence includes a May 2006 neurological 
evaluation by Dr. J.A.M., diagnosing the veteran with 
malaria.  The application to reopen was denied by rating 
decision dated August 2006, on the grounds that no new and 
material evidence had been submitted.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for malaria 
is new and material as contemplated by the pertinent law and 
regulations.  The veteran was denied service connection for 
malaria in February 1971 on the grounds that there was no 
evidence of malaria.  He has since submitted a competent May 
2006 diagnosis of malaria.  The additional evidence serves as 
a basis to reopen the veteran's claim for service connection 
for malaria.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for 
schizophrenia is dismissed.

The claim of entitlement to a compensable rating for a right 
middle finger scar is dismissed.

Entitlement to service connection for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.

New and material evidence to reopen a claim of service 
connection for malaria has been received, and to this extent, 
the appeal is allowed.  



REMAND

The veteran's DD-214 reflects that he served in Korea and 
received the Combat Infantryman Badge.  He testified during 
his February 2009 hearing that he sustained his chronic 
lumbosacral strain during a combat operation.  Where a 
veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

As the veteran's account of his back injury is combat-related 
and is thus presumed to have occurred, an examination is 
necessary to determine whether there is a nexus between the 
veteran's current lumbosacral strain and his service.  The 
record reflects post service treatment for low back pain 
beginning in July 1971 when fell from an orange tree.  

The veteran has also submitted a diagnosis of malaria, but 
the methodology employed in arriving at that conclusion is 
unclear.  The diagnosing physician also indicated that 
malaria was the result of service, but there is no indication 
that he reviewed the claims folder and the service treatment 
records.  Thus, on remand, a VA examination should be 
scheduled to determine the nature and etiology of the 
veteran's diagnosed malaria.

The record reflects that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
Board notes that 38 C.F.R. § 3.159(c)(2) requires VA to make 
attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not 
exist or that further efforts would be futile.  Thus, upon 
remand, SSA should be contacted and the veteran's records 
associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

2.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
low back disorder.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

For any low back disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
veteran's military service.  Attention is 
invited to the veteran's service treatment 
records, separation examination, and the 
July 1971 VA hospital report.  The 
examiner should provide a comprehensive 
report, including a complete rationale for 
any conclusions reached.  

3.  Schedule the veteran for an 
appropriate VA examination in order to 
determine the nature and etiology of his 
diagnosed malaria.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

If malaria is found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to the veteran's military 
service.  Attention is invited to the 
veteran's service treatment records and 
separation examination.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached, and should reconcile 
any opinion with Dr. J.A.M.'s May 2006 
neurological evaluation diagnosing 
malaria.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


